Title: 11th.
From: Adams, John Quincy
To: 


       Attended meeting all day. Mr. Hilliard preach’d; but not very much to the purpose: what with the fatigue of my yesterday’s ride, the little sleep I had last night, and some soporific qualities in the discourses which were read, I was much refreshed by a couple of naps which I took; one beforenoon and the other after. In the evening I went down to Judge Dana’s, but did not see him: the president was there: stiff as ever. Mr. Dana, had a second attack last night; but not so violent as the first: they have some hopes, and many fears with respect to his recovery.
      